
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.15



EQUIFIN, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT
(the "Option Agreement")


THE SECURITIES REPRESENTED BY THIS CERTIFICATE (OR ANY SECURITIES FOR WHICH SUCH
SECURITIES ARE EXERCISABLE) HAVE BEEN ACQUIRED BY THE HOLDER SOLELY FOR HIS OWN
ACCOUNT FOR THE PURPOSE OF INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN
CONNECTION WITH ANY DISTRIBUTION OF ANY SUCH SECURITIES. THE SECURITIES HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR
STATE SECURITIES LAWS AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED
WITHOUT REGISTRATION UNDER THE ACT OR AN EXEMPTION THEREFROM.

THE SALE, ASSIGNMENT, TRANSFER, PLEDGE, ENCUMBRANCE, OR OTHER DISPOSITION OF THE
SECURITIES EVIDENCED BY THIS CERTIFICATE (OR ANY SECURITIES FOR WHICH SUCH
SECURITIES ARE EXERCISABLE), OR ANY INTEREST IN SUCH SECURITIES, IS RESTRICTED
BY THE TERMS AND CONDITIONS OF THIS STOCK OPTION AGREEMENT.

        EQUIFIN, INC., a Delaware corporation (the "Company"), has granted,
effective August 1, 2002, to Allen Vogel, having a mailing address at 11
BunkerHill Run, East Brunswick, New Jersey 08816 (the "Optionee"), an option to
purchase a total of 80,000 shares (the "Shares") of the Company's common stock,
par value $.01 per share, ("Common Stock"), at $.22 per share (the "Option").

        1.    NATURE OF THE OPTION.    This Option is not intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code").

        2.    EXERCISE PRICE.    The exercise price is $.22 per Share.

        3.    EXERCISE OF OPTION.    Subject to the terms and conditions
contained herein, this Option shall be exercisable during its term as follows:

        (a)    Right to Exercise after Vesting of interest.    

(i)Subject to the other terms and conditions contained herein, (x) the Option
will be vested and be exercisable as of the date of grant with respect to 40,000
Shares, and (y) the Options with respect to the remaining 40,000 Shares (the
"Remaining Shares") shall become vested and be exercisable as follows:
one-eighth of the Option (i.e. the Option with respect to 10,000 Shares) will
become exercisable on August 1, 2003; one-eighth of the Option will become
exercisable on August 1, 2004; one-eighth of the Option will become exercisable
on August 1, 2005; and one-eighth of the Option will become exercisable on
August 1, 2006, provided the Optionee is employed by, or providing consulting
services to, the Company, or a subsidiary thereof, on such dates; provided,
however, that to the extent the Option has not otherwise become exercisable and
vested with respect to the Remaining Shares, it shall so become exercisable and
vested with respect to 10,000 Remaining Shares for every $1,500,000 of maximum
availability, determined on a cumulative basis, under credit facilities that the
Company's subsidiary, Equinox Business Credit Corp. ("Equinox") closes after
August 1, 2002 (other than that certain credit facility extended by Equinox to
Crowell, Inc. providing for maximum availability of $1,000,000) during the time
that Optionee is President of Equinox.

(ii)This Option may not be exercised for a fraction of a share.

        (b)    Method of Exercise.    This Option shall be exercisable (in whole
or in part up to the full amount vested pursuant to Section 3(a) (i)) by written
notice attached hereto as Exhibit "A" which

--------------------------------------------------------------------------------

shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised, and shall be delivered with such other
representations and agreements as to the holder's investment intent with respect
to such shares of Common Stock as may be required by the Company hereunder or as
may be further amended by written notice to Optionee in compliance with law or
the requirements of the exchange(s) upon which the stock is listed. Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Company. The written notice shall be
accompanied by payment of the exercise price.

        No Shares will be issued pursuant to the exercise of an Option unless
such issuance and such exercise shall comply with all relevant provisions of law
and the requirements of any stock exchange upon which the Shares may then be
listed.

        4.    OPTIONEE'S REPRESENTATIONS.    In the event the Shares purchasable
pursuant to the exercise of this Option have not been registered under the
Securities Act of 1933, as amended (the "Securities Act"), at the time this
Option is exercised, Optionee shall, concurrently with the exercise of all or
any portion of this Option, deliver to the Company his Investment Representation
Statement in the form attached hereto as Exhibit "B". As a condition to the
exercise of this Option, the Company may require Optionee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

        5.    METHOD OF PAYMENT.    Payment of the exercise price shall be by
cash or certified check.

        6.    PROHIBITED ACTIONS.    Optionee acknowledges the Shares underlying
this Option are not registered pursuant to the Securities Act of 1933, as
amended, and therefore are subject to certain limitations imposed by state and
federal law and as definitively set forth above. Optionee is subject to such
restrictions concerning the Option and the Shares.

        7.    ADJUSTMENTS UPON CHANGES IN CAPITALIZATION OR MERGER.    Subject
to any required action by the stockholders of the Company, the number of shares
of Common Stock covered by the Option, shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split or the payment of a stock dividend with respect to the Common
Stock or any other increase or decrease in the number of issued shares of Common
Stock effected without receipt or payment of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been "effected without receipt of consideration."
Such adjustment shall be made by the Board of Directors of the Company (the
"Board"), whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of shares of Common Stock subject to the Option.

        In the event of the proposed dissolution or liquidation of the Company,
or in the event of a proposed sale of all or substantially all of the assets of
the Company, or the merger of the Company with or into another corporation, the
Board may, in the exercise of its sole discretion in such instances, declare
that this Option shall terminate as of a date fixed by the Board and give the
Optionee the right to exercise the Option as to all or any part of the Shares.

        8.    TERMINATION OF STATUS AS AN EMPLOYEE, CONSULTANT OR
DIRECTOR.    Except as otherwise expressesly provided herein, if Optionee ceases
to be an employee, consultant of director of the Company or any of its
subsidiaries, he may, exercise the Option to the extent that he was entitled to
exercise it at the date of such termination, but only within ninety (90) days
after the later of (i) the date he ceased to be a consultant or director of the
Company or any of its subsidiaries, or (ii) the date the Company or any of its
subsidiaries is no longer required to make payments to Optionee pursuant to any
employment agreement, including, without limitation, severance payments or

2

--------------------------------------------------------------------------------


payments not to compete that the Company or any of its subsidiaries may be
required to pay to Optionee in connection with the termination of his
employment.

        9.    DEATH OF OPTIONEE.    Subject to Section 11, in the event of the
death of an Optionee during the term of this Option and while an employee,
consultant or director of the Company or any of its subsidiaries and having been
in continuous status (no break in employment, consultant or director
relationship with the Company or any of its subsidiaries or one of its
wholly-owned subsidiaries) ("Continuous Status") as an employee, director or
consultant since the date of grant of the Option, the Option may be exercised,
at any time within one (1) year following the date of death, by Optionee's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise the Option that
had vested on or prior to the date of death.

        10.    RESERVATION OF SHARES.    The Company, during the term of the
Option, will at all times reserve and keep available such number of Shares as
shall be sufficient to satisfy the requirements of this Option. The inability of
the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company's counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

        11.    TRANSFERABILITY OF OPTION.    The Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner except
other than: (a) by will or by the laws of descent and distribution; (b)to the
spouse, children or grandchildren or parents of the Optionee ("Immdiate Family
Members"); (c) to a trust or trusts for the exclusive benefit of such Immediate
Family Members; or (d) to a partnership or limited liability company in which
such Immediate Family Members are the only partners or members; provided, that
in all such cases set forth in the immediately preceding clauses, (a), (b), (c),
and (d) (x) there is no consideration paid for an such transfer and
(y) subsequent transfers shall be prohibited except in accordance with the laws
of descent and distribution, or by will. Any Options so transferred shall remain
subject to the same terms and conditions as this Option and no such transfer
shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of the will and such other
evidence as the Company may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions of the Option. If all or any portion of this Option is transferred,
the events of termination of the exercisability of this Option contained in
Sections 8 and 9 hereof shall continue to be applied with respect to the
Optionee set forth herein (i.e. the original Optionee), and the transferred
Options shall be exercisable by the transferree only to the extent, and for the
periods, that Allen Vogel could exercise this Option in accordance with Sections
8 and 9. This Option shall not be subject to execution, attachment or other
process. Subject to the terms and conditions of this Section 11,during the
lifetime of the Optionee, this Option shall be exercisable only by the Optionee.
The terms of this Option Agreement shall inure to the benefit of and be binding
upon the parties hereto and to the extent not prohibited herein, their
respective executors, administrators, heirs, successors and assigns.

        12.    STAMP TAX.    The Company will pay any documentary stamp taxes
attributable to the sale of the Shares upon the exercise of the Options;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any transfer involved in the delivery
of any certificates for Shares in a name other than that of the Optionee (or its
designee) in respect of which such Shares are issued.

        13.    LOST, STOLEN OR MUTILATED CERTIFICATES.    In case this Option
Agreement shall be mutilated, lost, stolen or destroyed, the Company shall issue
and deliver in exchange and substitution for, and upon cancellation of, the
mutilated Option Agreement, or in lieu of and substitution for the Option
Agreement, lost, stolen or destroyed, a new Option Agreement of like tenor and
representing

3

--------------------------------------------------------------------------------


an equivalent right or interest, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and an indemnity,
if requested, also reasonably satisfactory to it.

        14.    TERM OF OPTION.    This Option may not be exercised after
July 31, 2012, and may be exercised during such term only in accordance with the
terms and conditions contained herein.

        15.    MODIFICATIONS.    Neither this Option Agreement nor any portion
or provision hereof may be changed, waived or amended orally or in any manner
other than by an agreement in writing signed by the Optionee and the Company.

        16.    RIGHTS OF HOLDER.    No Optionee shall be deemed to be the holder
of Common Stock or any other securities of the Company that may at any time be
deliverable on the exercise hereof for any purpose nor shall anything contained
herein be construed to confer upon the Optionee any of the rights of a
shareholder of the Company or any right to vote for the election of directors or
upon any matter submitted to shareholders at any meeting thereof or to give or
withhold consent to any corporate action (whether upon any reorganization,
issuance of stock, reclassification or conversion of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings or to receive dividends or subscription rights or otherwise until an
Option shall have been exercised and the Common Stock purchasable upon the
exercise thereof shall have become issuable.

        17.    NOTICES.    Except as otherwise provided in this Option
Agreement, all notices, requests, demands and other communications required or
permitted hereunder or by law shall be in writing and shall be deemed to have
been duly given, made and received only when delivered against receipt or when
deposited in the United States mails, certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

The Company:   EquiFin, Inc.
1011 Highway 71
Suite 200
Spring Lake, New Jersey 07762
Holder:
 
At the address given on the
face of this Option Agreement

        18.    SEVERABILITY.    If any provision of this Option Agreement is
prohibited by or is unlawful or unenforceable under any applicable law of any
jurisdiction, such provision shall, as to such jurisdiction be in effect to the
extent of such prohibition without invalidating the remaining provisions hereof;
provided, however, that any such prohibition in any jurisdiction shall not
invalidate such provision in any other jurisdiction; and provided, further that
where the provisions of any such applicable law may be waived, that they hereby
are waived by the Company and the Optionee to the full extent permitted by law
and to the end that this Option Agreement shall be deemed to be a valid and
binding agreement in accordance with its terms.

        19.    NO OBLIGATIONS TO EXERCISE OPTION.    The granting of the Option
shall impose no obligations upon the Optionee to exercise such Option.

        20.    GOVERNING LAW.    The parties hereby agree that this Option
Agreement shall be governed, construed and enforced in accordance with the
substantive law of the State of New Jersey (regardless of any provisions of the
law of conflicts, if any, requiring other applicable law).

4

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of
August 1, 2002.

    EQUIFIN, INC..
a Delaware Corporation
 
 
By:
 
    

--------------------------------------------------------------------------------

Name:
Title:
 
 
OPTIONEE
 
 
    

--------------------------------------------------------------------------------

Allen Vogel

5

--------------------------------------------------------------------------------




EXHIBIT A



FORM OF ELECTION TO EXERCISE

[To be executed only upon exercise of Option]


To [                        ]:

        The undersigned holder of the within Option hereby irrevocably exercises
such Option for, and purchases thereunder,            shares of Common Stock,
par value $.01 per share, of EquinFin, Inc. and herewith makes payment of the
purchase price therefor in the form of cash or a certified check in the amount
of U.S. $                        and requests that the certificates for such
shares be issued in the name of, and delivered to                        , whose
address is                        .

Dated:       

--------------------------------------------------------------------------------

(Signature must conform in all respects to name of holder as specified on face
of Option.)
 
 
    

--------------------------------------------------------------------------------

(Street Address)
 
 
    

--------------------------------------------------------------------------------

(City)                                     (State)                     (Zip
Code)

A-1

--------------------------------------------------------------------------------




EXHIBIT B



INVESTMENT REPRESENTATION STATEMENT


PURCHASER:

COMPANY: EQUIFIN, INC.

SECURITY: COMMON STOCK

DATE:

        In connection with the purchase of the above-listed Securities, I, the
Purchaser, represent to the Company the following:

        (a)  I am aware of the Company's business affairs and financial
condition, and have acquired sufficient information about the Company to reach
an informed and knowledgeable decision to acquire the securities. I am
purchasing these securities for my own account for investment purposes only and
not with a view to, or for the resale in connection with, any "distribution"
thereof for purposes of the Securities Act of 1933 ("Securities Act").

        (b)  I understand that the Securities have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of my investment intent
as expressed herein.

        (c)  I further understand that the Securities must be held indefinitely
unless subsequently registered under the Securities Act or unless an exemption
from registration is otherwise available. In addition, I understand that the
certificate evidencing the Securities will be imprinted with a legend which
prohibits the transfer of the Securities unless they are registered or such
registration is not required in the opinion of counsel for the Company.

        (d)  I am familiar with the provisions of Rule 144, promulgated under
the Securities Act, which, in substance, permits limited public resale of
"restricted securities" acquired, directly or indirectly, from the issuer
thereof (or from an affiliate of such issuer), in a non-public offering subject
to the satisfaction of certain conditions, including, among other things:
(1) the availability of certain public information about the Company; (2) the
resale occurring not less than one year after the party has purchased, and made
full payment within the meaning of Rule 144, for the securities to be sold; and,
in the case of an affiliate, or of a non-affiliate who has held the securities
not less than two years, (3) the sale being made through a broker in an
unsolicited "broker's transaction" or in transactions directly with a market
maker (as said term is defined under the Securities Exchange Act of 1934) and
the amount of securities being sold during any three-month period not exceeding
the specified limitations stated in Rule 144, if applicable.

        (e)  I further understand that at the time I wish to sell the Securities
there may be no public market upon which to make such a sale, and that, even if
such a public market then exists, the Company may not be satisfying the current
public information requirements of Rule 144, and that, in such event, I would be
precluded from selling the Securities under Rule 144 even if the one-year
minimum holding period is satisfied.

        (f)    I further understand that in the event all of the applicable
requirements of Rule 144 are not satisfied, registration under the Securities
Act, compliance with Regulation A, or some other registration exemption will be
required; and that, notwithstanding the fact that Rule 144 is not exclusive, the
Staff of the SEC has expressed its opinion that persons proposing to sell
private placement securities other than in a registered offering and otherwise
than pursuant to rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for

B-1

--------------------------------------------------------------------------------


such offers or sales, and that such persons and their respective brokers who
participate in such transactions do so at their own risk.

        (g)  I understand that the certificate evidencing the Securities will be
imprinted with a legend noting the above restrictions on sale.

Date:       

--------------------------------------------------------------------------------

       
 
 
 
 
 
 
Signature of Purchaser:
 
 
 
 
 
 
    

--------------------------------------------------------------------------------

B-2

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.15



EQUIFIN, INC. NON-QUALIFIED STOCK OPTION AGREEMENT (the "Option Agreement")

EXHIBIT A



FORM OF ELECTION TO EXERCISE [To be executed only upon exercise of Option]

EXHIBIT B



INVESTMENT REPRESENTATION STATEMENT
